Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
In response to a final Office action mailed on 11/04/2021 ("11-04-21 Final OA"), the Applicants (i) amended claims 1, 7, 8 and 9, (ii) canceled claim 11, (iii) amended the independent claim 12 to include the limitations of the previously-indicated allowable claim 14 and then canceled claim 14, (iv) rewrote the previously-indicated allowable claim 13 as a new independent claim 15 to include the limitations of the previously-presented base claim 12, and (v) added new claim 16 in an After Final Consideration Program Request on 01/04/2022 ("01-04-22 AFCP Request"). 
The examiner determined the (i) amended claims 1, 7, 8 and 9 would require further consideration and search that is beyond the time allotted for the 01-04-22 AFCP Request, so an Advisory Action was mailed on 01/20/2022 denying entry of the after-final response in the 01-04-22 AFCP Request. 
In response to the Advisory Action mailed on 01/20/2022, the Applicant filed a supplemental amendment canceling claims 1-10 as well as submitting the same amended claims 12 and 13 and the new claims 15 and 16 that were presented in the 01-04-22 AFCP Request on 01/26/2022 ("01-26-22 AFCP Supplemental"). 
 Claims 12, 13, 15 and 16 are pending in the 01-26-22 AFCP Supplemental. 



Information Disclosure Statement (IDS)
The Applicant submitted an information disclosure statement on 11/03/2021 ("11-03-21 IDS") before the 11-04-21 Final OA was mailed out, so the 11-03-21 IDS has been treated as an IDS filed after a non-final Office action, but before a final Office action. Since the Applicant has met the provisions of 37 CFR 1.97, the 11-03-21 IDS is in compliance and is being considered by the examiner.

Response to Arguments
Applicant's cancelation of claims 9 and 10 in the 01-26-22 AFCP Supplemental have overcome the 35 U.S.C. 112(b) rejection of claims 9-10 set forth on page 3 under line item number 1 of the 11-04-21 Final OA.
Applicant's cancelation of claims 1-8, 11 and amendments to claim 12 which incorporated the limitations of the previously-indicated allowable claim 14 have overcome the 35 U.S.C. 103 rejection of claims 1-8, 11 and 12 as being unpatentable over Lai set forth starting on page 3 under line item number 2 of the 11-04-21 Final OA.

Allowable Subject Matter
Claims 12, 13, 15 and 16 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent claim 12 is allowed, because the claim 12 has been amended to include the limitations of the previously-indicated allowable claim 14 stated on page 13 under line item number 3 of the 11-04-21 OA.
Claim 13 is allowed, because it depends from the allowed independent claim 12. 
Independent claim 15 is allowed, because the previously-indicated allowable claim 13 has been rewritten as a new independent claim 15 to include the previously-presented base claim 12 stated on page 13 under line item number 3 of the 11-04-21 OA.
Claim 16 is allowed, because it depends from the allowed independent claim 15.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL JUNG whose telephone number is (408) 918-7554. The examiner can normally be reached 8:30 A.M. to 7 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on (571) 272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

/MICHAEL JUNG/Primary Examiner, Art Unit 2895                                                                                                                                                                                                        29 January 2022